DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed November 11, 2021 has been entered. Claims 1-5 are pending in the application. Claims 1 and 5 have been amended. Claims 1 and 5 are the two independent claims.  
The applicant's arguments in the Remarks filed November 11, 2021 have been fully considered. The applicant argues that Plantamura (US2008/01915846 A1) does not teach all the limitations of the independent claims. Plantamura was used by the examiner in the rejection of claim 1 in the last Detailed Action, which was the Non-Final Rejection dated August 2, 2021. The reason the applicant gives that Plantamura does not teach claim 1 is firstly (as written on page 6 of the Remarks), that Plantamura does not teach “an electric parking brake to generate the parking braking force after a parking brake operation for causing the electric parking brake to generate the parking braking force is performed, a hydraulic brake operation is released, and the hydraulic braking force is decreased as recited.” In contrast, the applicant argues, Plantamura teaches a “spring-actuated parking brake 118…not an electric parking brake…” According to Fig. 1 of Plantamura, the transmitter 114 tells the parking brake when to actuate. Furthermore, as seen in Fig. 3, an electric “park brake solenoid” is actuated to engage the parking brake. Therefore, the parking brake in Plantamura is “electric” in these senses. However, Plantamura does refer to a spring-actuated parking brake, while the 
The second and last reason the applicant gives for the argument that Plantamura does not read on the present application’s claims is that “in Plantamura, it is clear that once the parking brake is applied by the user (as discussed in paragraph [0022]), the parking brake 118 is immediately actuated rather than waiting for the hydraulic pressure to decrease as recited [in the present application].” The examiner respectfully does not find this argument persuasive. It seems that the applicant's own synopsis of Plantamura at the top of page 6 of the Remarks strongly suggested that Plantamura actually teaches that the parking brake actuates when “the engine unexpectedly stops causing uncontrolled loss of power from the hydraulic power source 120”.  In other words, when there is a hydraulic failure, then the parking brake will actuate. Paragraph 0022 is very inconclusive. The very next paragraph teaches that the system and method can determine "if the hydraulic power source 120 is not sustainable." In that case, as the applicant made clear in the synopsis offered on Plantamura, the parking brake will kick in. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Plantamura et al. (US2008/01915846 A1) in view of Nonaga et al. (DE 10 2006 029 667 B4).

Regarding claim 1, Plantamura teaches:
A brake control device that controls a hydraulic brake capable of generating a hydraulic braking force and asee paragraph 0031 for a parking brake and a “service brake 116” which is a hydraulic brake, as made clear in paragraph 0021. Note that the examiner has used double-strike throughs to clarify what is not taught by Plantamura to provide a clear Detailed Action in the interest of compact prosecution.), the brake control device comprising: 
a detection unit that detects a parking brake operation for causing the see paragraph 0022); and 
a control unit (see paragraph 0031 for controller 108) that causes the and the hydraulic brake operation being released in a situation where the stop state of the vehicle is initially maintained only by the hydraulic brake operation for causing the hydraulic brake to generate the hydraulic braking force (see paragraphs 0029 and 0030 for a situation in which the hydraulic brakes “will soon” reach a level that at which they will be “unable to secure the vehicle.” When this condition is detected by the sensors, the control unit engages the parking brake. The parking brake engages when the hydraulic brake pressure does below a “predetermined threshold”, as taught in paragraph 0026 and claim 3. The examiner does not view the amendment of “and the hydraulic brake operation being released” as further limiting. The claim already recited that “the hydraulic braking force is decreased” which means it is “being released”. The hydraulic brake, which is the service brake, was initially maintaining the stop state of the vehicle, but “is decreased” by “being released;” therefore actuation of the service brake is necessary.).  
Yet Plantamura does not appear to explicitly further teach:
an electric parking brake.
Yet Nonaga teaches: 
an electric parking brake (see paragraph 0071 for “electrically operated parking brake.”).
see paragraph 0071). 
Furthermore, Plantamura teaches using a spring-actuated parking brake so that the vehicle does not have to rely on hydraulic pressure, which may not be reliable (see paragraph 0031). Similarly, electric power is also not dependent on hydraulic pressure. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Plantamura and Nonaga teach the brake control device according to claim 1.
Plantamura further teaches a brake control device:
Wherein the control unit causes the electric parking brake to generate the parking braking force in a case where the hydraulic braking force per one wheel is smaller than the first braking force and is greater than or equal to a second braking force per one wheel minimum required to maintain the stop state only by the hydraulic brake, after the hydraulic braking force per one wheel becomes lower than the first braking force (for examination purposes, this claim will be interpreted as follows: “the first braking force” has its antecedent in claim 1, which, as also previously stated, is “the first braking force per one wheel minimum required to maintain a stop state by only the electric parking brake.” In the example we have been using this number is 25 lbs. What this claim is teaching is that the parking brake engages when the per-wheel hydraulic brake pressure drops below 25 lbs but is larger than say, 12.5 lbs. The numbers are only examples. Plantamura teaches this because Plantamura teaches that the parking brake will engage when the hydraulic brakes dip below a threshold, yet in time to “maintained in a secured position”. Maintaining the car in a secured position requires that the parking brakes engage before a second minimum braking force is reached. See paragraph 0031. See also paragraph 0026 which teaches a “predetermined range.”)

Regarding claim 5, Plantamura teaches:
A brake control device that controls a hydraulic brake capable of generating a hydraulic braking force and a
a detection unit that detects a parking brake operation for causing the see paragraph 0022 for sensors 102); and 
a control unit (see paragraph 0031 for controller 108) that, the hydraulic brake operation being performed and the hydraulic brake operation being released, in a situation where the stop state of the vehicle is initially maintained only by the hydraulic brake operation for causing the hydraulic brake to Attorney Docket No. generate the hydraulic braking force, causes the see paragraphs 0029 and 0030 for a situation in which the hydraulic brakes “will soon” reach a level that at which they will be “unable to secure the vehicle.” When this condition is detected by the sensors, the control unit engages the parking brake. The parking brake engages when the hydraulic brake pressure does below a “predetermined threshold”, as taught in paragraph 0026 and claim 3. Therefore, the hydraulic brake operation is initially “being performed,” then “being released” which means it “is decreased.” When that happens the parking brake kicks in. The hydraulic brake, which is the service brake, was initially maintaining the stop state of the vehicle, but, “being released” it “is decreased” and actuation of the service brake is necessary.).
Yet Plantamura does not appear to explicitly further teach:
an electric parking brake.
Yet Nonaga teaches: 
an electric parking brake (see paragraph 0071 for “electrically operated parking brake.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Plantamura, to see paragraph 0071). Furthermore, Plantamura teaches using a spring-actuated parking brake so that the vehicle does not have to rely on hydraulic pressure, which may not be reliable (see paragraph 0031). Similarly, electric power is also not dependent on hydraulic pressure. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Plantamura in view of Nonaga in further view of Bach (U.S. Pat. Pub. No. US2006/0186731 A1).

Regarding claim 3, Plantamura and Nonaga teach the brake control device according to claim 2.
However, Plantamura and Nonaga do not appear to explicitly further teach:
A brake control device wherein the control unit controls a differential pressure control valve of the hydraulic brake independent from the hydraulic brake operation so that the second braking force is held in a case where the hydraulic braking force per one wheel drops to the second braking force.
	Yet Bach teaches:
A brake control device wherein the control unit controls a differential pressure control valve of the hydraulic brake independent from the hydraulic brake operation so that the see Bach Fig. 2 and paragraph 0025-0026. In Fig. 2 at time t2 the hydraulic brake is holding the vehicle at a stop without the pedal being actuated by the driver.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Plantamura and Nonaga, to add the additional features of a brake control device wherein the control unit controls a differential pressure control valve of the hydraulic brake independent from the hydraulic brake operation so that the second braking force is held in a case where the hydraulic braking force per one wheel drops to the second braking force, as taught by Bach. The motivation for doing so would be to stably hold a vehicle using a hydraulic and parking brake, as recognized by Bach (see paragraph 0002). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Plantamura in view of Nonaga in further view of Baier-Welt (US2010/0211281 A1).

Regarding claim 4, Plantamura and Nonaga teach the brake control device according to claim 2. 
Yet Plantamura and Nonaga do not explicitly further teach: 

However, Baier-Welt teaches: 
A brake control device wherein the control unit controls timing to drive a motor of the electric parking brake so that timing at which the hydraulic braking force per one wheel drops to the second braking force coincides with timing at which the parking braking force starts to be generated (see Fig. 3 and paragraphs 0045. In Fig. 3, FB is the service/hydraulic brake force. FF is the parking brake force. Fges is the total braking force “required to brake the vehicle to a standstill.” When FB equals Fges, FF begins to rise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Plantamura and Nonaga, to add the additional features of a brake control device wherein the control unit controls timing to drive a motor of the electric parking brake so that timing at which the hydraulic braking force per one wheel drops to the second braking force coincides with timing at which the parking braking force starts to be generated, as taught by Baier-Welt. The motivation for doing so would be to prevent the vehicle from rolling away, as recognized by Baier-Welt (see paragraph 0009). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Herges et al. (U.S. Pat. No. 8,560,162 B2) also teaches at least an electric parking brake. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665